DETAILED ACTION
	In Reply filed in 5/16/2022, Applicant elected claims 1-6. Claims 1-20 are pending, and Claims 1-6 are considered in current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020 and 5/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the irradiation device comprising a beam source, an optical assembly, a beam source sensor, and an optics sensor and the irradiation device provides a control command based on the beam sensor value and/or the optics sensor value. 
	The limitation of providing a control command based on the beam sensor value and/or the optics sensor value implicitly recites a correlation between the sensor value and the control command which, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “provide one or more control commands to the additive manufacturing machine” language, “an irradiation control module” in the context of this claim encompasses the user manually performing control of the process “based at least in part on the beam source sensor value and/or based at least in part on the optics sensor value”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites “a control command” is provided. The “control command” is recited at a high-level of generality (i.e., as a generic processor performing a general action) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the irradiation device comprising a beam source, an optical assembly, a beam source sensor, and an optics sensor is routine and conventional in additive manufacturing system (See US Pub. No. 20190240906 and 35 U.S.C. §102 rejection of claim 1 in the current Office Action), and the additional element of provide one or more control commands to the additive manufacturing machine by an irradiation control module amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic and conventional computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 depends on claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites determining multiple values and control command related to beam source and optical assembly, and generating the beam source based on the determined control command. 
The limitation of determining values and control command based on the values in a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating the energy beam with the beam source based at least in part on the calibration control command” in the context of this claim encompasses the user manually performing control of the process “corresponding to one or more setpoints for the beam parameter”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element -- “generating the energy beam with the beam source based at least in part on the calibration control command”. The “generating the energy beam” is recited at a high-level of generality (i.e., as a generic processor performing a general action) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating the energy beam with the beam source amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic and conventional computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, 5, and 6 depend on claim 1 and are rejected for the same reasons above, the additional limitation (to provide one or more control commands) recited in the claims are directed to an abstract idea without significantly more (see the explanation provided for claim 1 above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20190240906 (“Zeulner et al.”).
Regarding claim 1, Zeulner et al. teaches an additive manufacturing system ([0001], “an apparatus for additively manufacturing three-dimensional objects”), the additive manufacturing system comprising: an additive manufacturing machine ([0001], “an apparatus for additively manufacturing three-dimensional objects”) and a control system ([0053], “control unit 31”); 
Wherein the additive manufacturing machine comprises: one or more irradiation devices ([0008], “an irradiation device”), the one or more irradiation devices respectively comprising: 
A beam source configured to emit an energy beam ([0008] “to selectively irradiate a build material layer disposed in the process chamber with at least one energy beam”), an optical assembly comprising one or more optical elements configured to focus the energy beam emitted by the beam source ([0051], “a focusing unit 28, for example a lens, is arranged that is adapted to focus the collimated first sub-part 13”), a beam source sensor configured to determine a beam source sensor value from a source measurement beam representative of the energy beam ([0046], “to guide the second sub-part 14 of the energy beam 5 towards a second determination unit 16”; [0010], “the determination device is arranged inside the process chamber and adapted to determine at least one parameter of the energy beam”) prior to the energy beam passing through one or more optical elements of the optical assembly (Fig. 3&4, determination unit 16 measures the sub-part 14 of the energy beam 5 before the energy beam passes through optical element 28), and an optics sensor configured to determine an optics sensor value from an optics measurement beam representative of the energy beam ([0051], “guides the first sub-part 13 towards a detector 27 of the first determination unit 15”; [0052], “the maximum intensity/power determined via the detector 27”) downstream from the one or more optical elements of the optical assembly (Fig. 4, detector 27 measures the sub-part 13 of the energy beam 5 after the sub-part 13 passes through the optical element 28); 
And wherein the control system comprises: 
An irradiation control module configured to provide one or more control commands to the additive manufacturing machine based at least in part on the beam source sensor value and/or based at least in part on the optics sensor value ([0053], “a control unit 31 (FIG. 1), e.g. comprising a central processor unit, may be provided that is adapted to receive the determined parameter from the determination devices 7, 8… the control of the energy beam 5 via the irradiation device 32 can be performed dependent on the determined parameter”).
Regarding claim 4, Zeulner et al. teaches the additive manufacturing machine and/or the control system are configured to perform a method of additively manufacturing a three-dimensional object, comprising: 
Determining a calibration control command for a beam parameter, the calibration control command corresponding to one or more setpoints for the beam parameter, the one or more irradiation devices ([0031], “the determined parameter of the energy beam may be used to generate calibration data and/or adjustment data relating to whether the energy beam is properly calibrated and/or adjusted or whether a recalibration or an adjustment of the energy beam is necessary.”); 
Generating the energy beam with the beam source based at least in part on the calibration control command corresponding to one or more setpoints for the beam parameter ([0031], “The generated calibration data and/or adjustment data can be used to control the energy beam in a closed loop.”); 
Determining a beam source sensor value with the beam source sensor ([0030], “The determination device of the inventive apparatus may further be adapted to determine the power of the energy beam, in particular via the first and/or the second determination unit”); 
Determining a beam source calibration factor for the beam parameter corresponding to the one or more setpoints for the beam parameter ([0031], “the determined parameter of the energy beam may be used to generate calibration data and/or adjustment data relating to whether the energy beam is properly calibrated”); 
Determining an optics sensor value with the optics sensor ([0030], “the determination of the power of the energy beam (or the intensity of the energy beam) may be used to determine the focal position and/or the lateral position of the energy beam.”); 
Determining an optical assembly calibration factor for the beam parameter corresponding to the one or more setpoints for the beam parameter ([0031], “the determined parameter of the energy beam may be used to generate calibration data and/or adjustment data relating to whether the energy beam is properly calibrated”); 
And determining an operation control command for the beam parameter, the operation control command corresponding to the one or more setpoints for the beam parameter, the operation control command determined based at least in part on the beam source calibration factor, and the operation control command determined based at least in part on the optical assembly calibration factor ([0032], “if a calibration and/or an adjustment of the energy beam is deemed necessary, the calibration and/or adjustment of the energy beam can be performed based on the generated calibration data and/or adjustment data. After the calibration and/or adjustment of the energy beam has been performed, the results of the calibration and/or adjustment can be verified via another determination of the at least one parameter of the energy beam”).
Regarding claim 6, Zeulner et al. teaches the beam parameter comprises: an irradiation parameter, the irradiation parameter including or pertaining to beam power ([0030], “The determination device of the inventive apparatus may further be adapted to determine the power of the energy beam”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190240906 (“Zeulner et al.”) in view of US Pub. No. 20200306880 (“Vorontsov et al.”).
Regarding claim 2, Zeulner et al. does not teach the one or more irradiation devices comprises a source measurement beam splitter and/or an optics measurement beam splitter.
Vorontsov et al. teaches an additive manufacturing system ([0002], “systems for metal additive manufacturing using a multi-beam fiber array laser power source”), wherein the one or more irradiation devices comprises: 
A source measurement beam splitter (See Fig. 19 below, “source measurement beam splitter”) configured to split a portion of the energy beam emitted from the energy beam source to provide the source measurement beam to the beam source sensor ([0125], “a beam splitter (910.1) redirects a small portion of the processing laser beam (402.0) power to an optical image forming system (911), e.g. a lens, that creates a scaled copy of the laser beam focal spot (100.7) intensity distribution at the photo-array (913), referred to as a conjugate image of focal spot (912)”); 
And an optics measurement beam splitter (See Fig. 19 below, “optics measurement beam splitter”) configured to split a portion of the energy beam downstream from the one or more optical elements of the optical assembly to provide the optics measurement beam to the optics sensor ([0126], a portion of the processing laser beam (402.0) is split at the optics measurement beam splitter and guide toward a photo-detector 916, located downstream from optical element, pin-hole 915). 
    PNG
    media_image1.png
    605
    752
    media_image1.png
    Greyscale

Zeulner et al. and Vorontsov et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing system in Zeulner et al. to incorporate a source measurement beam splitter and an optics measurement beam splitter as taught by Vorontsov et al., in order to redirect the laser beam to a measuring device which measures parameters of the laser beam and update the controller to minimize error (Vorontsov et al., [0125]).
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190240906 (“Zeulner et al.”) in view of US Pub. No. 20160082668 (“Perret et al.”)
Regarding claim 3, Zeulner et al. teaches selectively scanning the energy beam focused by the optical assembly across a build plane based at least in part on the one or more control commands ([0028], “an irradiation device that is adapted to generate and/or guide the energy beam inside the process chamber, in particular in the build plane”). Zeulner et al. fails to teach a scanner device. 
Perret et al. teaches an additive manufacturing system ([0011], “a device for producing a three-dimensional object”), comprising a scanner configured to selectively scan the energy beam focused by the optical assembly across a build plane based at least in part on the one or more control commands ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them.”).
Zeulner et al. and Perret et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing system in Zeulner et al. to incorporate a scanner as taught by Vorontsov et al., because scanners can advantageously irradiate a relatively large construction zone overall and produce particularly large objects (Perret et al., [0021]).
Regarding claim 5, Zeulner et al. teaches the additive manufacturing machine and the control system are configured to perform a method of additively manufacturing a three-dimensional object, comprising: 
Determining an operation control command for the one or more irradiation devices, the operation control command corresponding to one or more setpoints for a beam parameter, and generating the energy beam with the beam source, the energy beam generated based at least in part on the operation control command corresponding to the one or more setpoints for the beam parameter ([0032], “if a calibration and/or an adjustment of the energy beam is deemed necessary, the calibration and/or adjustment of the energy beam can be performed based on the generated calibration data and/or adjustment data.”); 
Wherein the operation control command is determined based at least in part on a beam source calibration factor determined based at least in part from a beam source sensor value determined from the beam source sensor, and wherein the operation control command is determined based at least in part on an optical assembly calibration factor determined based at least in part from an optics sensor value determined from the optics sensor ([0030], “The determination device of the inventive apparatus may further be adapted to determine the power of the energy beam, in particular via the first and/or the second determination unit.”; [0031], “the determined parameter of the energy beam may be used to generate calibration data and/or adjustment data relating to whether the energy beam is properly calibrated and/or adjusted or whether a recalibration or an adjustment of the energy beam is necessary. The generated calibration data and/or adjustment data can be used to control the energy beam in a closed loop.”).
Zeulner et al. fails to teach selectively scanning the energy beam across a portion of the build plane with a scanner.
Perret et al. teaches a build plane including a layer of build material ([0013], “applies a layer of a pulverulent material 3 with a defined height to the construction zone 2”). Perret et al. further teaches selectively scanning the energy beam across a portion of the build plane with a scanner and the energy beam solidifying the layer of build material to form a portion of a three-dimensional object (Fig. 1, [0019], “the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing system in Zeulner et al. to incorporate a scanner as taught by Vorontsov et al., because scanners can advantageously irradiate a relatively large construction zone overall and produce particularly large objects (Perret et al., [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754